internal_revenue_service number release date index number --------------------------------------------- -------------------------------------------------------- --------------------- -------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-147922-04 date date ------- ------------------- -------------------------------------- -------------------------------------------------------- -------------------------------------------------------------------------- x -------------------------------------------- lp -------------------------------------------- trust state year dear ---------------- correspondence submitted on behalf of x and lp by their authorized representative requesting rulings regarding the classification of trust as a partnership under sec_301_7701-3 of the procedure and administration regulations the information submitted states that lp is a state limited_partnership x is a corporation formed under the laws of state lp is engaged in business as a venture capital fund x the sole general_partner of lp manages the business and affairs of lp x’s shareholders are the limited partners of lp x owns a interest in lp due to recent changes in the industry in year the board_of directors of x determined that it was in the best interests of x and lp to dissolve and wind down their affairs since that time lp has not made any investments in new portfolio companies however lp continues to make investments in existing portfolio companies used to pay its remaining known debts and other obligations lp will transfer its portfolio company investments and a portion of its cash to trust for the benefit of lp’s as part of the wind-down of lp and x a portion of the cash held by lp will be this is in reply to a letter dated date and subsequent following the transfer of lp’s assets to trust x will liquidate and distribute its trust will be managed by a trustee for the benefit of x’s shareholders and lp’s plr-147922-04 partners and x the securities held by lp and the cash held by lp to pay for follow-on investments on-going costs and contingencies will be contributed to trust the beneficial interests in trust and the balance of the cash if any will be distributed to the partners of lp in the same proportions as their interests in lp remaining assets including its beneficial interests in trust to x’s shareholders therefore x’s shareholders will become beneficiaries of trust limited partners trust will engage a limited_liability_company controlled by certain of the current officers of x to act as the advisor to trust the advisor will monitor trust’s investments in portfolio companies including reviewing reports and attending meetings of the shareholders and boards of directors of such companies make recommendations to the trustee concerning additional investments by trust in portfolio companies and the disposition by trust of portfolio company investments review and comment on all accounting and tax_return information concerning trust and provide other advice to trust upon the request of the trustee the beneficiaries of trust will appoint three persons to serve as beneficiary representatives trust provides that the trust shall terminate at the earlier of a the distribution of all of the assets of the trust to the beneficiaries or b seven years from the date of the inception of the trust however the beneficiaries of trust may terminate trust at any time additional investments in the debt or equity securities issued by existing portfolio companies trust provides that an existing portfolio company is a corporation partnership or limited_liability_company in which trust holds securities sec_301_7701-4 provides that certain organizations which are commonly known as liquidating trusts are trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidating purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust trust provides that to the extent that trust has available cash trust may make sec_301_7701-4 addresses business trusts and provides that there are plr-147922-04 sec_301_7701-4 provides that in general the term trust as used in the internal_revenue_code refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect and conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit-making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the internal_revenue_code however the fact that the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner b unless the entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members sec_301_7701-2 provides that a business_entity is any entity recognized for sec_301_7701-3 provides that except as provided in sec_301 sec_706 provides that except in the case of a termination of a sec_704 provides that a partner’s distributive_share of income gain loss sec_708 provides that a partnership is considered to be continuing if it is not plr-147922-04 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided in subchapter_k be determined by the partnership_agreement deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect terminated a partnership is terminated if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is sale_or_exchange of percent or more of the total interest in partnership capital and profits partnership and except as provided in sec_706 the taxable_year of a partnership does not close as the result of the death of a partner the entry of a new partner the liquidation_of_a_partner’s_interest in the partnership or the sale_or_exchange of a partner’s interest in the partnership sec_706 provides that the taxable_year of a partnership closes with respect to a partner who sells or exchanges the partner’s entire_interest in a partnership sec_706 provides that the taxable_year of a partnership closes with respect to a partner whose interest is liquidated except that the taxable_year of a partnership with respect to a partner who dies does not close prior to the end of the partnership’s taxable_year partnership’s liabilities is considered to be a contribution of money by the partner to the partnership sec_752 provides that any decrease in a partner’s share of partnership’s liabilities is considered to be a distribution of money by the partnership to the partner liabilities conclude that trust is a business_trust as described in sec_301_7701-4 and not a_trust under sec_301_7701-4 we further conclude that trust will be classified for federal_income_tax purposes as a partnership under sec_301_7701-3 therefore the beneficiaries of trust are the partners for federal tax purposes and any income gains sec_752 provides that any increase in a partner’s share of the sec_1_752-1 provides rules for determining a partner’s share of partnership based on the information submitted and the representations made we plr-147922-04 losses deductions and credits realized by trust will be allocated among the beneficiaries for federal tax purposes in the manner required by sec_704 because the business of lp will continue and because there is no sale_or_exchange of percent or more of the total interest in partnership capital and profits there will be no termination of lp as a partnership under sec_708 additionally under these specific facts the taxable_year of lp does not close and trust does not need to obtain a new taxpayer_identification_number further if there is no change in the partners’ shares of liabilities under sec_1_752-1 there will be no change to the adjusted_basis of any partner’s interest in lp or trust and the partners will each have an adjusted_basis with respect to each partner’s beneficial_interest in trust equal to the adjusted_basis of each partner’s respective partnership_interest in lp however if there is a change in the partners’ shares of liabilities and such change causes a deemed contribution of money under sec_752 then the adjusted_basis of that partner’s interest will be increased by the amount of such deemed contribution if the change in the partners’ shares of liabilities causes a deemed_distribution of money under sec_752 then the basis of that partner’s interest will be reduced but not below zero by the amount of such deemed_distribution and gain will be recognized by that partner to the extent the deemed_distribution exceeds the adjusted_basis of that partner’s interest in the partnership concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent is being sent to x and lp’s authorized representative in accordance with a power_of_attorney on file with this office a copy of this letter this ruling is directed only to the taxpayer requesting it sec_6110 of except as expressly provided herein no opinion is expressed or implied sincerely j thomas hines chief branch office of associate chief_counsel passthroughs special industries enclosures
